Citation Nr: 1647675	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for Crohn's disease with cholelithiasis and mild splenomegaly, rated as 30 percent disabling prior to February 11, 2011, and 60 percent thereafter.

2.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In a March 2013 rating decision, the RO, in pertinent part, granted an increased 60 percent rating for Crohn's disease with cholelithiasis and mild splenomegaly, effective February 11, 2011.


FINDING OF FACT

In November 2016, prior to the promulgation of a Board decision, the Veteran's representative submitted July 2016 correspondence from the Veteran indicating that he wished to withdraw his pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's service representative submitted correspondence from the Veteran dated in July 2016 indicating that he found "the decision reached in 2013 [to be] fair and appropriate" and he wished to "decline the opportunity to pursue an appeal."  As a result, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to an increased rating for Crohn's disease is dismissed.

The appeal as to service connection for anemia is dismissed.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


